DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathiasen et al. (US PG Pub. 20190166427).
Regarding claim 1, Mathiasen discloses a projector system (projector 601 and projector screen 602 of fig. 6) comprising: 
an awning bar (portion of frame that attaches the support arms 401a of fig. 4 and extends between the first end and the second end) including an awning bar body (retractable frame 401 of fig. 4), the awning bar body (401) having a length extending between a first end (shown in the examiners illustration of fig. 4 below) and a second end (shown in the examiners illustration of fig. 4 below); and 

    PNG
    media_image1.png
    354
    601
    media_image1.png
    Greyscale

a projector (projector 601 of fig. 6) including a projection lens (projectors have projection lenses), wherein the projector is attachable to the awning bar along the length (para. 0144; the projector 601 can be mounted on a singular mounting bracket 400), wherein the awning bar (portion of the frame 401) is configured to attach to a portion of an awning canopy (awning fabric 150 of fig. 2) such that the projection lens is located below the awning canopy when the awning canopy is in an open position (the projector 601 of fig. 6 which comprises a projection lens is located below the awning fabric when in the open position).

Regarding claim 2, Mathiasen discloses further comprising the awning canopy (awning fabric 150 of fig. 2), wherein the awning bar (portion of the frame 401) is extendable away from a vertical wall (side of the RV100 shown below in the examiners illustration of fig. 4) such that in a first awning bar position (wherein the awning is in the extended position) the awning bar is extended away from the vertical wall (shown below in fig. 4) and the canopy (150) is in an open position and extending between the awning bar (401) and vertical wall (side of the RV 100), and such that in a second awning bar position the awning bar is retracted to the wall and the canopy is in a closed position (the awning in the retracted position or when tightly rolled up against the RV 100), and wherein the projector is attachable to the awning bar such that in the first awning bar position the projection is configured to project light onto the vertical wall (para. 0144; a projector 601 is provided to project towards the RV from the free end 152 of the awning assembly 120. The projector 601 can be mounted to the awning assembly 120 by way of a mounting bracket 400. The speaker RC and the projector 601 can be mounted on a singular mounting bracket 400).

    PNG
    media_image2.png
    347
    590
    media_image2.png
    Greyscale

	Regarding claim 3, Mathiasen discloses wherein the awning bar (401) includes an opening (para. 0077; he awning frame can have cut-outs or openings and also illustrated in fig. 7B and para. 0131; The mounting bracket 701 can be attached to the support arm 401a by fastening, welding, gluing, or integral forming) extending between the first end and the second end (illustrated below in the examiners illustration of fig. 7B), and wherein the projector is attachable to the awning bar inside the opening (para. 0144; The projector 601 can be mounted to the awning assembly 120 by way of a mounting bracket).

    PNG
    media_image3.png
    241
    211
    media_image3.png
    Greyscale

Regarding claim 11, Mathiasen discloses a projector system (a projector 601 and projector screen 602 of fig. 6) comprising: 
a retractable awning assembly (para. 0129; a retractable frame 401 of the awning assembly 120 through a mounting system) including: 
an awning bar (401) including an awning bar body (retractable frame 401 of fig. 4), the awning bar body having a length extending between a first and second end (shown above in the examiners illustration of fig. 4 above), wherein the awning bar (401) is configured to attach to a portion of an awning canopy (awning fabric 150 of fig. 2); and 
at least one arm attachable to the awning bar (support arm 401a of fig. 4 is attached to the frame 401), wherein the at least one arm (401a) is configured to move the awning bar (401) away from a vertical wall (side of RV 100 of fig. 4) and move the awning bar toward the vertical wall such that in a first awning bar position, the awning bar is extended away from the vertical wall (paras. 0032-0033; The awning fabric has a free end that extends away from the RV and an attached end. The attached end of the awning fabric is attached to the awning assembly housing. The free end and the awning fabric can be held in the extended position by a retractable frame) and the canopy (awning fabric 150) is in an open position and extending between the awning bar and vertical wall (illustrated in fig. 4), and such that in a second awning bar position (para. 0118; The awning fabric of the awning system can be rolled into a packed roll of fabric with one or more rollers, which can be motorized to automatically roll), the awning bar (free end) is retracted to the vertical wall and the canopy is in a closed position (closed position or para. 0118; The awning fabric of the awning system can be rolled into a packed roll of fabric with one or more rollers, which can be motorized to automatically roll); and 
a projector (projector 601 of fig. 6) including a projection lens (projectors have projection lenses), wherein the projector is attachable to the awning bar between the first end and the second end such that in the first awning bar position (para. 0144; the projector 601 can be mounted on a singular mounting bracket 400), the projector is configured to project light towards the vertical wall below the awning canopy (para. 0141; a projector 601 and projector screen 602 instead of a TV which is located on the vertical wall of the RV 100 seen in fig. 6).

Regarding claims 16 and 17, Mathiasen discloses further including a recreational vehicle comprising the vertical wall (para. 0141; a projector 601 and projector screen 602 instead of a TV which is located on the vertical wall of the RV 100 seen in fig. 6).

Regarding claim 20, Mathiasen discloses a projector system comprising: 
a recreational vehicle (RV 100) having at least one vertical outer wall (illustrated in fig. 4); 
a retractable awning assembly (paras. 0032-0033; The awning fabric has a free end that extends away from the RV and an attached end. The attached end of the awning fabric is attached to the awning assembly housing. The free end and the awning fabric can be held in the extended position by a retractable frame) including: an awning bar (portion of frame that attaches the support arms 401a of fig. 4 and extends between the first end and the second end), including an awning bar body, 
an awning bar (portion of frame that attaches the support arms 401a of fig. 4 and extends between the first end and the second end) including an awning bar body (retractable frame 401 of fig. 4), the awning bar body (401) having a length extending between a first end (shown in the examiners illustration of fig. 4 below) and a second end (shown in the examiners illustration of fig. 4 below); and 

    PNG
    media_image2.png
    347
    590
    media_image2.png
    Greyscale

at least one arm attachable to the awning bar (support arm 401a), wherein the at least one arm is configured to move the awning bar away from the at least one vertical outer wall (RV wall to which the awning is connected to…Illustrated in fig. 4) and move the awning bar toward the at least one vertical outer wall such that in a first awning bar position (closed position), the awning bar is extended away from the at least one vertical outer wall and the canopy is in an open position and extending between the awning bar and at least one vertical outer wall (illustrated in fig. 4), and such that in a second awning bar position (para. 0118; The awning fabric of the awning system can be rolled into a packed roll of fabric with one or more rollers, which can be motorized to automatically roll), the awning bar is retracted to the at least one vertical outer wall and the canopy is in a closed position (closed position or para. 0118; The awning fabric of the awning system can be rolled into a packed roll of fabric with one or more rollers, which can be motorized to automatically roll); and a projector (projector 601) including a projection lens (projectors have projection lenses), wherein 
the projector (projector 601 of fig. 6) is attachable to the awning bar between the first end and the second end (para. 0144; the projector 601 can be mounted on a singular mounting bracket 400) such that in the first, the projection is configured to project light towards the at least one vertical outer wall underneath the awning canopy (illustrated in fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiasen et al. (US PG Pub. 20190166427) as applied to claim 1 above, and further in view of Thompson et al. (US PG Pub. 20180291633).
Regarding claims 5 and 8, Mathiasen discloses an awning frame 401 with an awning canopy 150 further comprising a projector 601 of fig. 6.
Mathiasen fails to teach wherein the awning bar is a roller tube configured to roll such that the awning canopy is rolled around the awning bar.
Thompson discloses an awning canopy (awning canopy 26 of fig. 2) comprising an awning bar (roll bar 32 of fig. 2) and the awning bar is a roller tube configured to roll such that the awning canopy is rolled around the awning bar and is a cylindrical tube (para. 0035; the roll bar 32 being rotated in the first direction C to retract the awning assembly 20 by wrapping the awning canopy 26 about the roll bar and illustrated in fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning canopy of Mathiasen with the roll bar of Thompson in order to protect and quickly store away the canopy fabric.

Allowable Subject Matter
Claims 4, 6, 7, 9, 10, 12-15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 4 that was found to be allowable is wherein the awning bar includes an outer cylinder having the opening and an inner cylinder located within the opening, wherein the inner cylinder is attachable to an end of at least one arm, wherein the at least one arm is configured to move the awning bar away from a vertical wall and move the awning bar toward the vertical wall such that in a first awning bar position, the awning bar is extended away from the vertical wall and the canopy is in an open position and extending between the awning bar and vertical wall, and such that in a second awning bar position, the awning bar is retracted to the vertical wall and the canopy is in a closed position, wherein the outer cylinder is rotatable around the inner cylinder such that the canopy is configured to be rolled and unrolled around the awning bar by rotation of the outer cylinder, and wherein the inner cylinder is stationary with respect to the end of the at least one arm such that an angle of rotation of the projector with respect to the ground is less than 360o when the awning bar moves from the first awning bar position and the second awning bar position and when the awning bar moves from the second awning bar position to the first awning bar position.

The subject matter of claim 6 that was found to be allowable is wherein the awning bar includes a compartment located between the first end and the second end, wherein the compartment is configured to contain the projector, wherein the awning bar includes a door having a hole configured such that in a closed position, the door contains the projector in the compartment and the hole is alignable with the projector lens such that the projector is configured to project light through the hole, and such that in an open position, the projector is removable from the compartment.

Claim 7 is allowable as being dependent on claim 6.

The subject matter of claim 9 that was found to be allowable is wherein a second awning bar including a second awning bar body having a second length extending between a third end and a fourth end, wherein the second awning bar includes a projector screen, wherein a second portion of the projector screen is attachable to the second awning bar body along the second length.
The subject matter of claim 10 that was found to be allowable is wherein a second awning bar including a second awning bar body having a second length extending between a third end and a fourth end; and a projector screen, wherein a second portion of the projector screen is attachable to the second awning bar body along the second length, wherein the second awning bar is attachable to the vertical wall and rotatable such that in a first projector screen position, the projector screen is unrolled from the second awning bar and extends from the second awning bar along the vertical wall such that the projector is configured to project light onto the projector screen when in the second awning bar position, and wherein in a second projector screen position, the projector screen is rolled around the second awning bar.

The subject matter of claim 12 that was found to be allowable is wherein a second awning bar including a second awning bar body having a second length extending between a third end and a fourth end, wherein the second awning bar is attachable to the vertical wall; and a projector screen attachable to the second awning bar body along the second length, wherein the projector screen is configured to extend from the second awning bar along a portion of the vertical wall.

Claims 13-15 are allowable as being dependent on claim 12.

The subject matter of claim 18 that was found to be allowable is wherein the awning bar includes a compartment located between the first end and second end, the compartment configured to contain the projector, wherein the compartment includes a door having a hole configured such that in a closed position, the hole is aligned with the projector lens such that the projector is configured to project light through the hole, and such that in an open position, the projector is removable from the awning bar.

Claim 19 was found to be allowable as being dependent on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	13 April 2022

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882